
	

113 S1170 IS: Youth Jobs Act
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1170
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for youth jobs, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Youth Jobs
			 Act.
		2.Establishment of
			 Youth Jobs Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States an account that shall be
			 known as the Youth Jobs Fund (referred to in this Act as the
			 Fund).
			(b)Deposits into
			 the fundOut of any amounts in the Treasury not otherwise
			 appropriated, there is appropriated $3,000,000,000 for fiscal year 2014, which
			 shall be paid to the Fund, to be used by the Secretary of Labor to carry out
			 this Act.
			(c)Availability of
			 fundsOf the amounts available to the Fund under subsection (b),
			 the Secretary of Labor shall—
				(1)allot
			 $1,500,000,000 in accordance with section 3 to provide summer and year-round
			 employment opportunities to low-income youth; and
				(2)award
			 $1,500,000,000 in allotments and competitive grants in accordance with section
			 4 to local entities to carry out work-based training and other work-related and
			 educational strategies and activities of demonstrated effectiveness to
			 unemployed, low-income young adults and low-income youth to provide the skills
			 and assistance needed to obtain employment.
				(d)Period of
			 availabilityThe amounts appropriated under this Act shall be
			 available for obligation by the Secretary of Labor until December 31, 2014, and
			 shall be available for expenditure by grantees (including subgrantees) until
			 September 30, 2015.
			3.Summer employment
			 and year-round employment opportunities for low-income youth
			(a)In
			 generalFrom the funds available under section 2(c)(1), the
			 Secretary of Labor shall make an allotment under subsection (c) to each State
			 that has a modification to a State plan approved under section 112 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2822) (referred to in this section
			 as a State plan modification) (or other State request for funds
			 specified in guidance under subsection (b)) approved under subsection (d) and
			 recipient under section 166(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2911(c)) (referred to in this section as a Native American
			 grantee) that meets the requirements of this section, for the purpose of
			 providing summer employment and year-round employment opportunities to
			 low-income youth.
			(b)Guidance and
			 application of requirements
				(1)GuidanceNot
			 later than 20 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue guidance regarding the implementation of this section.
				(2)ProceduresSuch
			 guidance shall, consistent with this section, include procedures for—
					(A)the submission
			 and approval of State plan modifications, for such other forms of requests for
			 funds by the State as may be identified in such guidance, for modifications to
			 local plans approved under section 118 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2833) (referred to individually in this section as a local
			 plan modification), or for such other forms of requests for funds by
			 local workforce investment areas as may be identified in such guidance, that
			 promote the expeditious and effective implementation of the activities
			 authorized under this section; and
					(B)the allotment and
			 allocation of funds, including reallotment and reallocation of such funds, that
			 promote such implementation.
					(3)RequirementsExcept
			 as otherwise provided in the guidance described in paragraph (1) and in this
			 section and other provisions of this Act, the funds provided for activities
			 under this section shall be administered in accordance with the provisions of
			 subtitles B and E of title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2811 et seq., 2911 et seq.) relating to youth activities.
				(c)State
			 allotments
				(1)In
			 generalUsing the funds described in subsection (a), the
			 Secretary of Labor shall allot to each State the total of the amounts assigned
			 to the State under subparagraphs (A) and (B) of paragraph (2).
				(2)Assignments to
			 States
					(A)Minimum
			 amountsUsing funds described in subsection (a), the Secretary of
			 Labor shall assign to each State an amount equal to ½ of 1 percent of such
			 funds.
					(B)Formula
			 amountsThe Secretary of Labor shall assign the remainder of the
			 funds described in subsection (a) among the States by assigning—
						(i)one-half on the
			 basis of the relative number of young unemployed individuals in areas of
			 substantial youth unemployment in each State, compared to the total number of
			 young unemployed individuals in areas of substantial youth unemployment in all
			 States; and
						(ii)one-half on the
			 basis of the relative number of disadvantaged young adults and youth in each
			 State, compared to the total number of disadvantaged young adults and youth in
			 all States.
						(3)ReallotmentIf
			 the Governor of a State does not submit a State plan modification or other
			 State request for funds specified in guidance under subsection (b) by the date
			 specified in subsection (d)(2)(A), or a State does not receive approval of such
			 State plan modification or request, the amount the State would have been
			 eligible to receive pursuant to paragraph (2) shall be transferred within the
			 Fund and added to the amounts available for competitive grants under sections
			 2(c)(2) and 4(b)(2).
				(4)DefinitionsFor
			 purposes of paragraph (2):
					(A)Area of
			 substantial youth unemploymentThe term area of substantial
			 youth unemployment means any contiguous area that has a population of at
			 least 10,000, and that has an average rate of unemployment of at least 10
			 percent, among individuals who are not younger than 16 but are younger than 25,
			 for the most recent 12 months, as determined by the Secretary of Labor.
					(B)Disadvantaged
			 young adult or youthThe term disadvantaged young adult or
			 youth means an individual who is not younger than 16 but is younger than
			 25 who received an income, or is a member of a family that received a total
			 family income, that, in relation to family size, does not exceed the higher
			 of—
						(i)the
			 poverty line; or
						(ii)70
			 percent of the lower living standard income level.
						(C)Young
			 unemployed individualThe term young unemployed
			 individual means an individual who is not younger than 16 but is younger
			 than 25.
					(d)State plan
			 modification
				(1)In
			 generalFor a State to be eligible to receive an allotment of
			 funds under subsection (c), the Governor of the State shall submit to the
			 Secretary of Labor a State plan modification, or other State request for funds
			 specified in guidance under subsection (b), in such form and containing such
			 information as the Secretary may require. At a minimum, such State plan
			 modification or request shall include—
					(A)a description of
			 the strategies and activities to be carried out to provide summer employment
			 opportunities and year-round employment opportunities, including linkages to
			 training and educational activities, consistent with subsection (f);
					(B)a description of
			 the requirements the State will apply relating to the eligibility of low-income
			 youth, consistent with section 2(4), for summer employment opportunities and
			 year-round employment opportunities, which requirements may include criteria to
			 target assistance to particular categories of such low-income youth, such as
			 youth with disabilities, consistent with subsection (f);
					(C)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 5(b);
					(D)a description of
			 the timelines for implementation of the strategies and activities described in
			 subparagraph (A), and the number of low-income youth expected to be placed in
			 summer employment opportunities, and year-round employment opportunities,
			 respectively, by quarter;
					(E)assurances that
			 the State will report such information, relating to fiscal, performance, and
			 other matters, as the Secretary may require and as the Secretary determines is
			 necessary to effectively monitor the activities carried out under this
			 section;
					(F)assurances that
			 the State will ensure compliance with the requirements, restrictions, labor
			 standards, and other provisions described in section 5(a); and
					(G)if a local board
			 and chief elected official in the State will provide employment opportunities
			 with the link to training and educational activities described in subsection
			 (f)(2)(B), a description of how the training and educational activities will
			 lead to the industry-recognized credential involved.
					(2)Submission and
			 approval of State plan modification or request
					(A)SubmissionThe
			 Governor shall submit the State plan modification or other State request for
			 funds specified in guidance under subsection (b) to the Secretary of Labor not
			 later than 30 days after the issuance of such guidance.
					(B)ApprovalThe
			 Secretary of Labor shall approve the State plan modification or request
			 submitted under subparagraph (A) within 30 days after submission, unless the
			 Secretary determines that the plan or request is inconsistent with the
			 requirements of this section. If the Secretary has not made a determination
			 within that 30-day period, the plan or request shall be considered to be
			 approved. If the plan or request is disapproved, the Secretary may provide a
			 reasonable period of time in which the plan or request may be amended and
			 resubmitted for approval. If the plan or request is approved, the Secretary
			 shall allot funds to the State under subsection (c) within 30 days after such
			 approval.
					(3)Modifications to
			 State plan or requestThe Governor may submit further
			 modifications to a State plan modification or other State request for funds
			 specified under subsection (b), consistent with the requirements of this
			 section.
				(e)Within-State
			 allocation and administration
				(1)In
			 generalOf the funds allotted to the State under subsection (c),
			 the Governor—
					(A)may reserve not
			 more than 5 percent of the funds for administration and technical assistance;
			 and
					(B)shall allocate the
			 remainder of the funds among local workforce investment areas within the State
			 in accordance with clauses (i) and (ii) of subsection (c)(2)(B), except that
			 for purposes of such allocation references to a State in subsection (c)(2)(B)
			 shall be deemed to be references to a local workforce investment area and
			 references to all States shall be deemed to be references to all local
			 workforce investment areas in the State involved.
					(2)Local
			 plan
					(A)SubmissionIn
			 order to receive an allocation under paragraph (1)(B), the local workforce
			 investment board, in partnership with the chief elected official for the local
			 workforce investment area involved, shall submit to the Governor a local plan
			 modification, or such other request for funds by local workforce investment
			 areas as may be specified in guidance under subsection (b), not later than 30
			 days after the submission by the State of the State plan modification or other
			 State request for funds specified in guidance under subsection (b), describing
			 the strategies and activities to be carried out under this section.
					(B)ApprovalThe
			 Governor shall approve the local plan modification or other local request for
			 funds submitted under subparagraph (A) within 30 days after submission, unless
			 the Governor determines that the plan or request is inconsistent with
			 requirements of this section. If the Governor has not made a determination
			 within that 30-day period, the plan shall be considered to be approved. If the
			 plan or request is disapproved, the Governor may provide a reasonable period of
			 time in which the plan or request may be amended and resubmitted for approval.
			 If the plan or request is approved, the Governor shall allocate funds to the
			 local workforce investment area within 30 days after such approval.
					(3)ReallocationIf
			 a local workforce investment board and chief elected official do not submit a
			 local plan modification (or other local request for funds specified in guidance
			 under subsection (b)) by the date specified in paragraph (2), or the Governor
			 disapproves a local plan, the amount the local workforce investment area would
			 have been eligible to receive pursuant to the formula under paragraph (1)(B)
			 shall be allocated to local workforce investment areas that receive approval of
			 their local plan modifications or local requests for funds under paragraph (2).
			 Each such local workforce investment area shall receive a share of the total
			 amount available for reallocation under this paragraph, in accordance with the
			 area's share of the total amount allocated under paragraph (1)(B) to such local
			 workforce investment areas.
				(f)Use of
			 funds
				(1)In
			 generalThe funds made available under this section shall be
			 used—
					(A)to provide summer
			 employment opportunities for low-income youth, with direct linkages to academic
			 and occupational learning, and may be used to provide supportive services, such
			 as transportation or child care, that is necessary to enable the participation
			 of such youth in the opportunities; and
					(B)to provide
			 year-round employment opportunities, which may be combined with other
			 activities authorized under section 129 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2854), to low-income youth.
					(2)Program
			 prioritiesIn administering the funds under this section, the
			 local board and chief elected official shall give priority to—
					(A)identifying
			 employment opportunities that are—
						(i)in
			 emerging or in-demand occupations in the local workforce investment area;
			 or
						(ii)in
			 the public or nonprofit sector and meet community needs; and
						(B)linking
			 participants in year-round employment opportunities to training and educational
			 activities that will provide such participants an industry-recognized
			 certificate or credential (referred to in this Act as an
			 industry-recognized credential).
					(3)AdministrationNot
			 more than 5 percent of the funds allocated to a local workforce investment area
			 under this section may be used for the costs of administration of this
			 section.
				(4)Performance
			 accountabilityFor activities funded under this section, in lieu
			 of meeting the requirements described in section 136 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871), States and local workforce investment
			 areas shall provide such reports as the Secretary of Labor may require
			 regarding the performance outcomes described in section 5(b)(5).
				4.Work-based
			 employment strategies and activities of demonstrated effectiveness
			(a)In
			 generalFrom the funds available under section 2(c)(2), the
			 Secretary of Labor shall make allotments to States, and award grants to
			 eligible entities, under subsection (b) to carry out work-based strategies and
			 activities of demonstrated effectiveness.
			(b)Allotments and
			 grants
				(1)Allotments to
			 States for grants
					(A)AllotmentsUsing
			 funds described in subsection (a), the Secretary of Labor shall allot to each
			 State an amount equal to ½ of 1 percent of such funds.
					(B)Grants to
			 eligible entitiesThe State shall use the funds to award grants,
			 on a competitive basis, to eligible entities in the State.
					(2)Direct grants
			 to eligible entitiesUsing the funds described in subsection (a)
			 that are not allotted under paragraph (1), the Secretary of Labor shall award
			 grants on a competitive basis to eligible entities.
				(c)Eligible
			 entityTo be eligible to receive a grant under this section, an
			 entity—
				(1)shall
			 include—
					(A)a partnership
			 involving a chief elected official and the local workforce investment board for
			 the local workforce investment area involved (which may include a partnership
			 with such elected officials and workforce investment boards and State elected
			 officials and State boards (as defined in section 101 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801)) in the region and in the State);
			 or
					(B)an entity
			 eligible to apply for a grant, contract, or agreement under section 166 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2911); and
					(2)may include, in
			 combination with a partnership or entity described in paragraph (1)—
					(A)employers or
			 employer associations;
					(B)adult education
			 providers or postsecondary educational institutions, including community
			 colleges;
					(C)community-based
			 organizations;
					(D)joint
			 labor-management committees;
					(E)work-related
			 intermediaries; or
					(F)other appropriate
			 organizations.
					(d)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit to
			 the Secretary of Labor (or to the State, if applying for a grant under
			 subsection (b)(1)(B)) an application at such time, in such manner, and
			 containing such information as the Secretary may require. At a minimum, the
			 application shall—
				(1)describe the
			 strategies and activities of demonstrated effectiveness that the eligible
			 entity will carry out to provide unemployed, low-income young adults and
			 low-income youth with skills that will lead to employment upon completion of
			 participation in such activities;
				(2)describe the
			 requirements that will apply relating to the eligibility of unemployed,
			 low-income young adults and low-income youth, consistent with section 2, for
			 activities carried out under this section, which requirements may include
			 criteria to target assistance to particular categories of such adults and
			 youth, such as individuals with disabilities or individuals who have exhausted
			 all rights to unemployment compensation;
				(3)describe how the
			 strategies and activities will address the needs of the target populations
			 identified in paragraph (2) and the needs of employers in the local workforce
			 investment area;
				(4)describe the
			 expected outcomes to be achieved by implementing the strategies and
			 activities;
				(5)provide evidence
			 that the funds provided through the grant will be expended expeditiously and
			 efficiently to implement the strategies and activities;
				(6)describe how the
			 strategies and activities will be coordinated with other Federal, State and
			 local programs providing employment, education and supportive
			 activities;
				(7)provide evidence
			 of employer commitment to participate in the activities funded under this
			 section, including identification of anticipated occupational and skill
			 needs;
				(8)provide assurances
			 that the eligible entity will report such information relating to fiscal,
			 performance, and other matters, as the Secretary of Labor may require and as
			 the Secretary determines is necessary to effectively monitor the activities
			 carried out under this section;
				(9)provide assurances
			 that the eligible entity will ensure compliance with the requirements,
			 restrictions, labor standards, and other provisions described in section 5(a);
			 and
				(10)if the entity
			 will provide activities described in subsection (f)(4), a description of how
			 the activities will lead to the industry-recognized credentials
			 involved.
				(e)Priority in
			 awardsIn awarding grants under this section, the Secretary of
			 Labor (or a State, under subsection (b)(1)(B)) shall give priority to
			 applications submitted by eligible entities from areas of high poverty and high
			 unemployment, as defined by the Secretary, such as Public Use Microdata Areas
			 designated by the Bureau of the Census.
			(f)Use of
			 fundsAn entity that receives a grant under this section shall
			 use the funds made available through the grant to support work-based strategies
			 and activities of demonstrated effectiveness that are designed to provide
			 unemployed, low-income young adults and low-income youth with skills that will
			 lead to employment as part of or upon completion of participation in such
			 activities. Such strategies and activities may include—
				(1)on-the-job
			 training, registered apprenticeship programs, or other programs that combine
			 work with skills development;
				(2)sector-based
			 training programs that have been designed to meet the specific requirements of
			 an employer or group of employers in that sector and for which employers are
			 committed to hiring individuals upon successful completion of the
			 training;
				(3)training that
			 supports an industry sector or an employer-based or labor-management committee
			 industry partnership and that includes a significant work-experience
			 component;
				(4)activities that
			 lead to the acquisition of industry-recognized credentials in a field
			 identified by the State or local workforce investment area as a growth sector
			 or in-demand industry in which there are likely to be significant job
			 opportunities in the short-term;
				(5)activities that
			 provide connections to immediate work opportunities, including subsidized
			 employment opportunities, or summer employment opportunities for youth, that
			 include concurrent skills training and other supports;
				(6)activities offered
			 through career academies that provide students with the academic preparation
			 and training, such as paid internships and concurrent enrollment in community
			 colleges or other postsecondary institutions, needed to pursue a career pathway
			 that leads to postsecondary credentials and in-demand jobs; and
				(7)adult basic
			 education and integrated basic education and training for low-skilled
			 individuals who are not younger than 16 but are younger than 25, hosted at
			 community colleges or at other sites, to prepare individuals for jobs that are
			 in demand in a local workforce investment area.
				(g)Coordination of
			 Federal administrationThe Secretary of Labor shall administer
			 this section in coordination with the Secretary of Education, the Secretary of
			 Health and Human Services, and other appropriate agency heads, to ensure the
			 effective implementation of this section.
			5.General
			 requirements
			(a)Labor standards
			 and protectionsActivities provided with funds made available
			 under this Act shall be subject to the requirements and restrictions, including
			 the labor standards, described in section 181 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of
			 such Act (29 U.S.C. 2938), in addition to other applicable Federal laws.
			(b)ReportingThe
			 Secretary of Labor may require the reporting of information relating to fiscal,
			 performance and other matters that the Secretary determines is necessary to
			 effectively monitor the activities carried out with funds provided under this
			 Act. At a minimum, recipients of grants (including recipients of subgrants)
			 under this Act shall provide information relating to—
				(1)the number of
			 individuals participating in activities with funds provided under this Act and
			 the number of such individuals who have completed such participation;
				(2)the expenditures
			 of funds provided under this Act;
				(3)the number of jobs
			 created pursuant to the activities carried out under this Act;
				(4)the demographic
			 characteristics of individuals participating in activities under this Act;
			 and
				(5)the performance
			 outcomes for individuals participating in activities under this Act,
			 including—
					(A)for low-income
			 youth participating in summer employment activities under sections 3 and 4,
			 performance on indicators consisting of—
						(i)work
			 readiness skill attainment using an employer validated checklist;
						(ii)placement in or
			 return to secondary or postsecondary education or training, or entry into
			 unsubsidized employment;
						(B)for low-income
			 youth participating in year-round employment activities under section 3 or in
			 activities under section 4, performance on indicators consisting of—
						(i)placement in or
			 return to postsecondary education;
						(ii)attainment of a
			 secondary school diploma or its recognized equivalent;
						(iii)attainment of an
			 industry-recognized credential; and
						(iv)entry into,
			 retention in, and earnings in, unsubsidized employment; and
						(C)for unemployed,
			 low-income young adults participating in activities under section 4,
			 performance on indicators consisting of—
						(i)entry into,
			 retention in, and earnings in, unsubsidized employment; and
						(ii)attainment of an
			 industry-recognized credential.
						(c)Activities
			 required To be additionalFunds provided under this Act shall
			 only be used for activities that are in addition to activities that would
			 otherwise be available in the State or local workforce investment area in the
			 absence of such funds.
			(d)Additional
			 requirementsThe Secretary of Labor may establish such additional
			 requirements as the Secretary determines may be necessary to ensure fiscal
			 integrity, effective monitoring, and the appropriate and prompt implementation
			 of the activities under this Act.
			(e)Report of
			 information and evaluations to Congress and the publicThe
			 Secretary of Labor shall provide to the appropriate committees of Congress and
			 make available to the public the information reported pursuant to subsection
			 (b).
			6.DefinitionsIn this Act:
			(1)Chief elected
			 officialThe term chief elected official means the
			 chief elected executive officer of a unit of local government in a local
			 workforce investment area or in the case in which such an area includes more
			 than one unit of general government, the individuals designated under an
			 agreement described in section 117(c)(1)(B) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2832(c)(1)(B)).
			(2)Local workforce
			 investment areaThe term local workforce investment
			 area means such area designated under section 116 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2831).
			(3)Local workforce
			 investment boardThe term local workforce investment
			 board means such board established under section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832).
			(4)Low-income
			 youthThe term low-income youth means an individual
			 who—
				(A)is not younger
			 than 16 but is younger than 25;
				(B)meets the
			 definition of a low-income individual provided in section 101(25) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801(25)), except that—
					(i)States and local
			 workforce investment areas, subject to approval in the applicable State plans
			 and local plans, may increase the income level specified in subparagraph (B)(i)
			 of such section to an amount not in excess of 200 percent of the poverty line
			 for purposes of determining eligibility for participation in activities under
			 section 3; and
					(ii)eligible
			 entities described in section 4(c), subject to approval in the applicable
			 applications for funds, may make such an increase for purposes of determining
			 eligibility for participation in activities under section 4; and
					(C)is in one or more
			 of the categories specified in section 101(13)(C) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801(13)(C)).
				(5)Poverty
			 lineThe term poverty line means a poverty line as
			 defined in section 673 of the Community Services Block Grant Act (42 U.S.C.
			 9902), applicable to a family of the size involved.
			(6)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an apprenticeship program registered under the Act of
			 August 16, 1937 (commonly known as the National Apprenticeship
			 Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
			(7)StateThe
			 term State means each of the several States of the United States,
			 and the District of Columbia.
			(8)Unemployed,
			 low-income young adultThe term unemployed, low-income
			 young adult means an individual who—
				(A)is not younger
			 than 18 but is younger than 35;
				(B)is without
			 employment and is seeking assistance under this Act to obtain employment;
			 and
				(C)meets the
			 definition of a low-income individual specified in section 101(25) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801(25)), except that eligible
			 entities described in section 4(c), subject to approval in the applicable
			 applications for funds, may increase the income level specified in subparagraph
			 (B)(i) of such section to an amount not in excess of 200 percent of the poverty
			 line for purposes of determining eligibility for participation in activities
			 under section 4.
				
